The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12, 13, 19-22, 26, 31, 32, 37 and 39-44 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) in view of Wintering et al. (2001/0004091) further in view of Pilcher et al (2013/0330213) and Greenhalgh et al. (3,166,239)
Regarding claims 1, 26 and 31, Field et al. shows an electrostatic sprayer device, comprising: a housing (10, 501,502); an electrostatic module (30) inside the housing; a reservoir (12, 531) having a cavity adapted to contain a fluid, the reservoir configured to be removably coupled to the housing (fig 1, 10B); at least one nozzle (14, 508) configured to be fluidly connected to the reservoir, wherein the at least one nozzle is configured to emit the fluid in a direction along a flow pathway (inherent); a pump (24) disposed inside the housing and configured to pull a vacuum in the reservoir and cause the fluid to flow from the reservoir to the at least one nozzle along a fluid pathway (fig 1), the reservoir being upstream of the pump on the fluid pathway when coupled to the housing (fig 1); a direct current battery (32) that powers at least the pump; an electrode assembly (35) disposed inside the housing and downstream of the pump on the fluid pathway (fig 1), wherein the electrode assembly comprises a conductive tube (35) which is configured for flow of the fluid there through as the fluid flows from the pump toward the at least one nozzle (fig 1), wherein at least a portion of the conductive tube is electrically attached to the electrostatic module (fig 1), and wherein the conductive tube is configured to physically contact the fluid during flow there through; a cap (see marked up figure below) on the reservoir,  the cap having an outlet through which fluid exits the reservoir and through which fluid enters the fluid pathway (see marked up figure below)
but fails to disclose, wherein the cap comprises a one way valve that provides a vent for atmospheric fluid to enter into the interior of the reservoir from atmosphere as the pump pulls a vacuum in the reservoir,
and that the pump comprising a pump housing, at least one inlet, at least one outlet, a diaphragm, and a constant speed motor, the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening having a first valve position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening having a second valve position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration
 However, Wintering et al. teaches a sprayer device that includes a pump (38, 42) and a reservoir (119). The device also includes a cap (126) having a one-way valve (122), the one-way valve provides a vent for atmospheric fluid to enter into the interior of the reservoir from atmosphere as the pump of the system pulls a vacuum in the reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the cap of Wintering et al. with the cap of Field et al. in order to let air into the reservoir to equalize the pressure as taught by Wintering et al. [0057].
The above combination still does not disclose that that the pump comprising a pump housing, at least one inlet, at least one outlet, a diaphragm, and a constant speed motor, the constant speed motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening having a first valve position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening having a second valve position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration
However, Pilcher et al teaches a diaphragm pump that includes a pump housing (128, 140), at least one inlet (108), at least one outlet (110), a diaphragm (134), and a speed motor (106), the motor configured to cause oscillation movement of the diaphragm relative to the pump housing for pulling the vacuum, wherein the at least one inlet of the pump comprises an inlet opening (the hole for 142) having a first valve (142) position therein, the at least one inlet configured to be transitioned between an open configuration and a closed configuration, and the least one outlet of the pump comprises an outlet opening (the hole for 144) having a second valve (144) position therein, the at least one outlet configured to be transitioned between an open configuration and a closed configuration, and wherein the pump is configured such that, when the at least one inlet is in the open configuration, the least one outlet is in the closed configuration, and when the at least one inlet is in the closed configuration, the least one outlet is in the open configuration (that is how the pump of Pilcher et al works).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a pump and motor similar to the one in Pilcher et al in the device of Field et al. as modified above, in order to have a pump with increased pump life as taught by Pilcher et al. (abstract).
The above combination still fails to teach a constant speed motor.
However, the motor of the diaphragm pump of  Greenhalgh et al. is the constant speed motor configured to cause up and down movement of the diaphragm relative to the pump housing for pulling the vacuum.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a constant speed motor in the above combination so that the motor always runs at a constant speed. 
Regarding the limitation, “ the electrode assembly configured to electrostatically charge the fluid inside the reservoir and at the electrode assembly to double charge the fluid to a positively charged fluid.” The examiner notes that since Field et al.  includes a structural elements of the claimed invention, Field et al. as modified above will inherently be capable of performing all functions of the claimed invention just as the claimed invention does. The electrode assembly of Field at ala s modified above is fully capable of electrostatically charging the fluid inside the reservoir and at the electrode assembly to double charge the fluid to a positively charged fluid, just as the claimed invention does.
Regarding the functional limitation “wherein the at least one nozzle is configured to emit a positively electrostatically charged fluid in the direction along the ejection pathway to cause an electrostatic wrapping effect of the positively electrostatically charged fluid around an object”. The examiner notes that since Field et al. as modified above includes structural elements of the claimed invention, Field et al. as modified above will inherently be capable of performing all functions of the claimed invention.
The at least one nozzle of Field et al as modified above is fully capable of performing the function of emitting a positively electrostatically charged fluid in the direction along the ejection pathway to cause an electrostatic wrapping effect of the positively electrostatically charged fluid around an object.

    PNG
    media_image1.png
    592
    585
    media_image1.png
    Greyscale


Regarding claim 9, wherein the at least one nozzle (the outlet of 14) is positioned on a nozzle housing (14), and wherein the nozzle housing and the at least one nozzle are removable from the housing.  
Regarding claim 10, Field et al. as modified above does not include a tool that can remove the nozzle housing from the housing.  
However, the examiner takes Official Notice that plyers are well-known tools that can be used to remove nozzle housings.
Therefore, it would have been obvious to one of ordinary skill in the art to add a pair of plyers to the device of Field et al. as modified above, in order to easily take apart and put back together the spray gun.
Regarding claim 12, wherein the housing is sized and shaped to be held in a single hand of a user (fig 1 of Field).
Regarding claim 13, the housing includes a handle (fig 1) and a trigger (26) that is actuated to active the device.
Regarding claims 19-21, the reservoir is directly attached to the housing (Field) and the reservoir is at least partially rigid.
Regarding claim 22, wherein the constant speed motor is configured to, relative to a variable speed motor, generate a uniform pressure output from the pump to the at least one nozzle and maintain a consistent spray performance (this is inherent).
Regarding claims 39 and 41, the one-way valve communicates directly with an interior of the reservoir (Wintering ).
Regarding claims 40 and 42, at least a portion of the one-way valve is positioned within the interior of the reservoir (wintering).  
Regarding claims 43 and 44, the examiner notes that the device of Field et al as modified above includes all claimed features of the claimed invention, so there for it will inherently perform the function of “ wherein the electrostatic wrapping effect of the positively electrostatically-charged fluid around an object achieves a 360 degree electrostatic coverage around the object including a backside of the object,” Just as the present claimed invention does.
Regarding claims 32 and 37, Field teaches an embodiment where  the reservoir and the pump are each devoid of a fluid charging structure (fig 10a).  


Claims 7, 8 and 11 is/are rejected, as best as understood, under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified Wintering et al. (2001/0004091), Pilcher et al (2013/0330213)  and Greenhalgh et al. (3,166,239) above, further in view of Lammers (7,159,797).
Regarding claims 7 and 8, Field et al. as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose wherein the at least one nozzle includes three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the reservoir.
However, Lammers shows a spray head having three nozzles, wherein each of the three nozzles are movable relative to the flow pathway so that a user can selectively fluidly couple a desired nozzle to the fluid path.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the nozzle of Field et al. as modified above, in order to allow for four different spray patterns as taught by Lammers. 
Regarding claim 11,  the at least one nozzle includes three nozzles (lammers) that are movable so that a user can selectively fluidly couple a desired nozzle to the reservoir, and wherein the tool (the plyers that were added with an above 103) can also move the nozzles.  

Claim 18 is/are rejected, as best as understood,  under 35 U.S.C. 103 as being unpatentable over Field et al. (2010/0147700) as modified by Wintering et al. (2001/0004091), Pilcher et al (2013/0330213) and Greenhalgh et al. (3,166,239) above, further in view of Mastumoto et al. (2008/0213499).
Regarding claim 18, Field as modified above shows all aspects of the applicant’s invention as in claim 1 above, including wherein the housing includes a handle and a trigger that is actuated to active the device (fig 1 Field), but fails to disclose an electrical ground element embedded in the handle, the electrical ground element positioned so that the electrical ground element contacts a user's hand when a user grasps the handle.  
However, Mastumoto et al teaches an electrostatic spray gun with a ground element [0025] positioned on the handle (4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to make the handle of Field as modified above, out of an electro conductive material in order to connect the gun to a ground potential as taught by Mastumoto et al [0025].

Response to Arguments

Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
The applicant argues that Field does not teach the claimed cap. The examiner point to the above modified rejection and marker up figure above. The marked up figure clearly shows a cap with an outlet.

The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./


/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             5/11/2022